Case 1:17-cv-00032-MN Document 152 Filed 05/12/20 Page 1 of 1 PageID #: 4966
                                                                                       WILMINGTON
                                                                                      RODNEY SQUARE

                                                                                      NEW YORK
                                                                              ROCKEFELLER CENTER

                                                                                    Curtis J. Crowther
                                                                                       P 302.571.6755
                                                                                       F 302.576.3445
                                                                                   ccrowther@ycst.com

                                         May 12, 2020


BY CM/ECF

Honorable. Maryellen Noreika
United States District Court
 District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 8, Room 2124
Wilmington, DE 19801

              Re:     W.R. Berkley Corporation v. Niemela
                      C.A. No. 17-cv-00032 (MN)

Dear Judge Noreika:

        Your Honor entered an oral order yesterday rescheduling trial for September 28, 2020 (it
is also assumed that Your Honor’s order was setting trial for that week). Unfortunately,
September 28, 2020 is Yom Kippur and both my client’s representative and at least one of the
witnesses would be unable to attend trial that date. In addition, Kenneth Gage, one of the trial
attorneys in the case, is scheduled to be in an arbitration hearing during that week from
Wednesday to Friday.

       Accordingly, Plaintiff respectfully requests that the September 28, 2020 oral order be
vacated and a telephone conference with Your Honor or Your Honor’s scheduling deputy/clerk
be scheduled so that counsel can ascertain other available trial dates on the Court’s calendar.
Counsel for Defendant does not oppose the request for rescheduling of the trial.

       Thank you for the Court’s consideration of this request.


                                                    Respectfully submitted,

                                                    /s/ Curtis J. Crowther

                                                    Curtis J. Crowther (Bar I.D. 3238)
cc: John A. Sensing, Esquire (by CM/ECF)
    Jesse L. Noa, Esquire (by CM/ECF)


                               Young Conaway Stargatt & Taylor, LLP
                      Rodney Square | 1000 North King Street | Wilmington, DE 19801
                        P 302.571.6600 F 302.571.1253 YoungConaway.com
